        Case 3:19-cr-00104-MCR Document 34 Filed 09/25/19 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION
UNITED STATES OF AMERICA
v.                                                    CASE NO. 3:19cr104MCR
DAVID C. WILLIAMS

                           REFERRAL AND ORDER

Referred to Judge M. Casey Rodgers on         September 17, 2019

Motion/Pleadings: UNOPPOSED MOTION FOR EXTENSION OF TIME
                  WITHIN WHICH TO FILE PRETRIAL MOTIONS
Filed by: Defendant                     on 9/17/2019              Doc. #    31
Responses:                              on                        Doc. #

         Stipulated              Joint Pleading
  X      Unopposed               Consented

                                 JESSICA J. LYUBLANOVITS
                                 CLERK OF COURT
                                 /s/  Susan Simms
                                 Deputy Clerk: Susan Simms


      On consideration, the motion is GRANTED. The jury trial has been continued

to December 2, 2019. Pretrial motions must be filed 14 days prior to trial or no later

than November 18, 2019.

      DONE and ORDERED this 25th day of September, 2019.

                                 /s/   M. Casey Rodgers
                                 M. CASEY RODGERS
                                 UNITED STATES DISTRICT JUDGE
